Freedman, P. J.
This action was brought to recover the sum of $147.75, as the value of extra labor done and materials furnished the defendant in excavating upon certain premises in the city.
Ho objections were made and no exceptions taken to the introduction of the testimony upon the trial. The case presents a conflict of evidence upon a question of fact, and as there is ample proof to sustain the judgment, and it not appearing that injustice has been done, the judgment must be affirmed.
MaoLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.